Citation Nr: 0330396	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  02-10 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs death pension benefits in the 
amount of $1,598.83.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran served on active duty from August 1953 to 
November 1957.  He died in January 1962.  The appellant is 
the surviving spouse of the deceased veteran.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2001 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
Department of Veterans Affairs (VA) Regional Office in 
St. Petersburg, Florida (the RO).  


FINDINGS OF FACT

1.  At the time of her original award of VA death pension 
benefits in 1964, the appellant was notified by VA that her 
death pension was an income-based program; that she should 
notify VA immediately of any changes in income, including the 
income reported from Social Security; and that if she failed 
to promptly tell VA about income changes an overpayment may 
be created that would have to be repaid.  She was provided 
similar notice on many subsequent occasions.

2.  The appellant failed to timely notify VA of an increase 
on her Social Security benefits, resulting in an overpayment 
of $1,598.83, which was charged to her.

3.  A preponderance of the evidence indicates that the 
appellant exercised a willful intent to seek an unfair 
advantage. 




CONCLUSION OF LAW

There has been shown an indication of bad faith on the part 
of the appellant in the creation of the overpayment, thereby 
precluding further consideration of a waiver.  38 U.S.C.A. 
§ 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.965 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases involving waiver of 
indebtedness.  Barger v. Principi, 16 Vet. App. 132 (2002).  
Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the appellant has had a fair opportunity 
to present arguments and evidence in support of her request 
for a waiver.  In short, the Board concludes from that review 
that the requirements for the fair development of the waiver  
request have been met in this case.  Every possible avenue of 
assistance has been explored, and the appellant has had ample 
notice of what might be required or helpful to her case.  VA 
has satisfied its duties to inform and assist the appellant 
in this case.  Further development and further expending of 
VA's resources is not warranted.  

The Board also notes that the appellant has not challenged 
the validity of the indebtedness; nor does there appear to be 
any reason to believe that the debt was improperly created.  
As such, that question need not be examined further.  See 
Schaper v. Derwinski, 1 Vet. App. 430 (1991).

The appellant is seeking entitlement to a waiver of recovery 
of an overpayment of death pension benefits in the amount of 
$1,598.83.  The Committee found bad faith on her part in the 
creation of the overpayment, a finding that precludes 
consideration of a waiver.  See 38 C.F.R. § 1.962 (2003).  

In the interest of clarity, the Board will initially present 
a factual background.  Pertinent law and VA regulations will 
then be reviewed.  Finally, the Board will analyze the 
appellant's claim and render a decision. 

Factual Background

The basic facts of this case are not in dispute.  Review of 
the record reflects that in June 1964 the appellant was 
awarded death pension benefits, effective from the date of 
her claim in April 1964, with the monthly rate based on her 
countable income, as reported by her.  Her application form, 
VA Form 21-534, included information from her relating to the 
total amount of income received and the source of all income.  
She reported $1,500 of anticipated income for 1964 and 1965.  

The record reflects that an original award letter was 
directed to the appellant which advised her that her pension 
payments were based upon $1,200 to $1,800 in countable annual 
income.  She was further advised that her rate of VA pension 
depended on her total income; that her payments would be 
adjusted whenever her income changed; that she was required 
to report any changes in her Social Security income; and that 
the failure to report any change could create an overpayment 
that would have to be repaid.  

Of record are letters to the appellant from VA dated in 
November 1990, and October 1993, notifying her of amendments 
to her award of death pension.  The letters also stated that 
the pension rate depended upon her income (noted to include 
income from Social Security), but that medical expenses that 
she paid may be used to reduce income that VA would count.  
The appellant was further advised that she should notify VA 
right away of any change in income.  She was also reminded 
that the failure to inform VA promptly of income changes 
would result in the creation of an overpayment in her account 
that would have to be repaid.  

Of record is documentation that the appellant was overpaid VA 
pension benefits on three prior occasions.  In each case she 
filed for a waiver.  These overpayments occurred in 1983, 
1989 and 1993, and were based upon the appellant's failure to 
notify VA of wage income that she was receiving while in 
receipt of pension benefits.  

Of record are copies of VA Form 21-0518, Improved Pension 
Eligibility Verification Report (EVR), signed, dated, and 
submitted by the appellant in October 1989, October 1990, 
October 1991, October 1992, September 1993, and September 
1994.  On the forms, under the heading of "Report of Income 
and Net Worth", under the source of income category there 
was preprinted "Social Security" as a potential source of 
income.  

Of record is a statement from the appellant to VA dated in 
May 1999, providing notice of an income change due to the 
receipt of Social Security benefits.  In the statement, the 
appellant referenced an enclosed copy of a Social Security 
Award letter, and asked that her pension be adjusted 
accordingly.  In the Social Security Award letter, it was 
stated that the appellant would receive $375 of monthly 
retirement benefits beginning April 1999.

Of record is a letter to the appellant from VA dated in June 
1999 notifying her of an amendment to her award of death 
pension based upon her report of countable annual income of 
$4,500 from Social Security.  The letters also stated that 
the pension rate depended upon her income (noted to include 
income from Social Security), but that medical expenses that 
she paid may be used to reduce income that VA would count.  
The appellant was further advised that she should notify VA 
right away of any change in income.  She was also reminded 
that the failure to inform VA promptly of income changes 
would result in the creation of an overpayment in her account 
that would have to be repaid.  

In a letter to the appellant dated March 20, 2001, VA 
initiated action to amend her award of death pension, 
effective from January 1, 2000, and terminate it effective 
from January 1, 2001.  It was indicated that the appellant's 
pension award would be retroactively reduced based upon 
countable annual income effective from January 1, 2000 in the 
amount of $5,995 ($7,770 from Social Security less 
unreimbursed medical expenses of $2,116); countable annual 
income from December 1, 2000 in the amount of $6,235 ($8,040 
from Social Security less unreimbursed medical expenses of 
$2,116); and countable annual income effective from January 
1, 2001 in the amount of $6,323 ($8,040 from Social Security 
less unreimbursed medical expenses of $2,028).  It was noted 
that if the change in award decreased the appellant's pension 
payments for a prior period, an overpayment would be 
established, and VA would notify the appellant of the exact 
amount of the overpayment.  

In a letter dated in April 2001, the appellant was advised 
that due to a change in her pension benefits, the appellant 
owed VA an overpayment of $1,598.83.  

In June 2001, the appellant filed a request for a waiver of 
the overpayment, stating that due to extreme financial 
hardship she could not repay the overpayment.  

In August 2001, the appellant's request for a waiver was 
denied by the Committee based upon a finding of "bad faith" 
on the part of the appellant.  

In August 2001, the appellant submitted a notice of 
disagreement, stating that the collection of the overpayment 
would create undue hardship.  The statement also argued that 
the current overpayment had nothing to do with any past 
overpayments. 

In July 2002, the appellant submitted a substantive appeal in 
which she argued that although she knew that she was not 
allowed to work and receive pension, she was unaware that 
Social Security also affected her pension entitlement.  She 
also stated that Social Security was her sole source of 
income and that she was unable to work due to her health 
problems.  

Analysis

(i) Creation of the indebtedness

There is no question that there was an overpayment of VA 
benefits.  The Board must initially determine whether that 
indebtedness was validly created.

The Court has held that before adjudicating a waiver 
application, the lawfulness of a debt must first be decided.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991).  VA 
General Counsel has reinforced this obligation by holding 
that where the validity of the debt is challenged that issue 
must be developed before the issue of entitlement to a waiver 
of the debt can be considered.  See VAOPGCPREC 6-98.

In the instant case, neither the appellant nor her 
representative have challenged the creation of the 
indebtedness.  The Board has reviewed the indebtedness and 
finds that its creation was not invalid.  The amount of the 
indebtedness appears to mirror exactly the amount of the 
overpayment of benefits by VA.  Accordingly, the Board finds 
that the charged indebtedness in the amount of $1,598.83 was 
validly created.

(ii) Fraud, misrepresentation or bad faith

If there is an indication of fraud, misrepresentation or bad 
faith in the creation of indebtedness, waiver of the debt is 
automatically precluded, and further analysis is not 
warranted.  See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§§ 1.962, 1.963(a), 1.965(b) (2003).  As noted above, the RO 
Committee has determined that the appellant demonstrated bad 
faith in connection with the creation of the overpayment 
indebtedness.  It is the Board's responsibility to consider 
the matter of bad faith on a de novo basis.

The appellant essentially contends that she was unaware of 
the necessity to apprise VA of additional income from Social 
Security until she was informed that her death pension was 
reduced and discontinued in March 2001.  She has also 
asserted that collection of the overpayment will impose upon 
her an undue hardship.  

For reasons expressed immediately below, the Board believes 
that there was an indication of bad faith demonstrated on the 
part of the appellant in connection with the creation of the 
charged indebtedness of $1,598.83.  

Black's Law Dictionary, 6th ed., 1990, defines "bad faith" as

"Generally implying or involving actual 
or constructive fraud, or a design to 
mislead or deceive another, or a neglect 
or refusal to fulfill some duty or some 
contractual obligation prompted by some 
interested or sinister motive."

VA's regulatory definition of "bad faith" is an "intent to 
seek an unfair advantage with knowledge of the likely 
consequences . . . ."  See 38 C.F.R. § 1.965(b)(2) (1995); 
see also Richards v. Brown, 9 Vet. App. 255 (1996). 

It is clear from the record that the appellant failed to give 
notice of her receipt of additional Social Security 
Administration (SSA) income, and she does not deny this.  It 
is equally clear from the documents of record, which have 
been specifically described in the factual background section 
above, that she was apprised of the requirement to do so not 
only upon initial receipt of VA benefits, but also on many 
subsequent occasions including as recently as June 1999.  

The evidence documents that in June 1999 the appellant was 
explicitly apprised of the necessity to keep VA informed if 
she should receive any increase in her Social Security 
income.  In fact, this most recent notice came only months 
before her receipt of the significantly larger monthly Social 
Security income.  VA was just as explicit in this letter as 
it had been from the beginning, and requested that she 
promptly report any changes in income.  She failed to do so.  

The appellant in essence has not disputed that she was 
informed in writing on a number of occasions of her 
responsibility to keep VA informed of changes in her income.  
In essence, she seeks to be absolved of bad faith based on 
her failure to distinguish wage income from Social Security 
income.  

Although there is evidence of the appellant's physical 
incapacity while in receipt of a portion of the overpayment, 
there is no evidence of her mental incapacity.  
Significantly, there is no evidence that she has ever been 
adjudicated as incompetent, nor has there ever been an 
application for incompetent status submitted on her behalf.  
It is equally significant to note that in May 1999, the 
appellant had no problems communicating with VA regarding her 
initial receipt of Social Security benefits.  She was not 
equally forthcoming regarding the increase of her Social 
Security income shortly thereafter.  

Under these circumstances, the appellant's failing to notify 
VA of the true amount of her Social Security benefits appears 
to have been more of an act of concealment than of ignorance 
of the law.  The Board observes that although the appellant 
has disputed the importance of having a history of three 
prior overpayments, such a pattern cannot be ignored when 
analyzing her intent with regard to her failure to disclose 
her total income, including that from Social Security.  The 
Board finds that the preponderance of the evidence shows the 
requisite "willful intent" on the part of the appellant.  The 
evidence is consistent with a finding that she deliberately 
ignored many written warnings over many years.  This intent, 
moreover, appears to have been for the purpose of seeking an 
unfair advantage (namely additional monetary benefits to 
which she was not entitled).  The overall pattern of inaction 
manifests her clear intention to seek an advantage over VA.  
Although the appellant's behavior may not have been deceptive 
or sinister, per se, the evidence demonstrates all the 
essential elements of "bad faith".  The appellant's conduct 
was undertaken with the intent to seek an unfair advantage, 
with knowledge of the likely consequences, and it resulted in 
a loss to the government.  

Based on the evidentiary record in this case, it is clear 
that the appellant was aware that the increase in Social 
Security benefits would reduce her VA benefit.  Thus, the 
evidence of record indicates that she deliberately failed to 
report the increase in Social Security benefits in order to 
continue receiving VA benefits.  Significantly, in the 
Board's opinion, the appellant made no effort to inform VA of 
the discrepancy between her previously reported Social 
Security benefits and the increased amounts she started 
receiving in January 2000.  This failure cannot, in the 
judgment of the Board, be attributed to memory lapse or 
ignorance.

It is the responsibility of a pension recipient to notify VA 
of all circumstances that will affect entitlement to receive 
the rate of benefit being paid, and such notice must be 
provided when the recipient acquires knowledge that his or 
her income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1) 
(2003).  The evidence of record leaves no doubt that the 
appellant had been informed specifically and repeatedly of 
the responsibility of reporting changes in her income; she 
failed to report such accurately.  

In summary, the Board concludes that for reasons expressed 
above, a preponderance of the evidence is against the 
appellant's claim.  Entitlement to consideration of waiver of 
overpayment in the amount of $1,598.83 is precluded by the 
appellant's bad faith.

Because the appellant demonstrated bad faith in connection 
with the creation of the pension overpayment, consideration 
of a waiver is precluded.  See 38 U.S.C.A. § 5302; 38 C.F.R. 
§§ 1.962, 1.963(a).  The appellant's contentions with respect 
to financial hardship fall under the standard of equity and 
good conscience, consideration of which cannot be reached in 
this case due to the finding of bad faith.
See 38 C.F.R. § 1.965(b).


ORDER

Waiver of recovery of the overpayment of VA compensation 
benefits in the amount of $1,598.83 is precluded by reason of 
a finding of bad faith on the part of the appellant.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



